DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “105” has been used to designate both “a first hole on the second shell” and “the platform comprises a first opening”. Note 105 in the drawing is not associated with the platform 102 and the “first opening” of the platform 102 is not shown. Furthermore, there are two characters “104” pointing to different parts in the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  “A evaporation device” should be “an evaporation device”.

Claim Interpretations
The “disposition source” in various claim and the Specification is considered as “deposition source”. If Applicants disagree, please kindly point out what this should mean according to the Specification.

The “a line source crucible” of claims 1 and 10, Applicants’ evaporation source 50 is where the vapor is generated. The line source crucible 103 is a passage/container where the vapor generated from the evaporation source passes through.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-7, 9, 12, 14-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 12 each recites “wherein the line source crucible comprises a second shell and a first hole on the second shell”, it is well-known a line source means a 
Claims 3 and 12 will be examined inclusive both interpretations.

Claims 5 and 14 each recites “wherein the aperture of the first hole is not less than the aperture of the second hole”, it is not clear what attribute is being compared. Is it density of aperture? The size/diameter of the aperture?
Claim 5 and 14 will be examined inclusive both interpretations.

	Claims 6-7 and 15-16 each recites “the evaporation source”, there is no antecedent basis of this limitation. Furthermore, “the evaporation source in the first secondary chamber and the second secondary chamber is connected to one or more of the first channels” is not clear as it requires one evaporation source spans over two secondary chamber or two separate evaporation sources, one in the first secondary chamber and another in the second secondary chamber.
	Claims 6-7 and 15-16 will be examined inclusive “an evaporation source” and either one of two evaporation sources.

Claims 9 and 18 each recites “wherein the platform comprises a first opening; the pitch of the first opening in a first direction is less than the length of the substrate in the first direction”, it is not clear what a “pitch” means. It is understood that pitch may mean a distance between/among holes, it is not clear what is a “pitch” of a single opening. The “pitch” may also mean the angle from horizontal direction, but then it’s not clear 

Claims 9 and 18 will be examined inclusive “pitch” as the length of the opening and the length of the opening is less than the length of the substrate. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 20110027462, hereafter ‘462).
‘462 teaches all limitations of:
Claim 1: The source chamber 100 includes a crucible unit 150 built therein so as to evaporate source materials (Figs. 1-3 and 6-7, the claimed “An evaporation device, comprising”): 
a deposition chamber 200 ([0085], 2nd sentence, the claimed “a primary chamber, comprising a first shell”), a heating member H0 is disposed at an inner lower portion of the deposition chamber 200 and the substrate 500 is transferred along a rail above the heating member H0 ([0085], last sentence, the claimed “a platform arranged in the first shell”), 

 Referring to FIGS. 6 and 7, the deposition chamber unit 30' according to this embodiment includes: a deposition chamber 200; a plurality of source chambers 100' including a moving means 120'; and a plurality of effusion nozzle units 250' ([0122]), a set of source chambers 100' are provided at both sides of the deposition chamber 200, respectively, so that since two injectors 170' are fittingly inserted into the engagement grooves formed at both ends of each effusion nozzle unit 250' ([0133], the claimed “two or more secondary chambers”), each of the source chambers 100' includes a crucible unit 150' built therein so as to evaporate source materials ([0124], 2nd sentence, the claimed “comprising a disposition source”);
 The one ends 252' of the plurality of effusion nozzle units 250 are arranged so as to respectively correspond to the plurality of opening and closing devices 300 mounted at one side of the deposition chamber 200, and the other ends 254' of the effusion nozzle units 250 are arranged so as to respectively correspond to the plurality of opening and closing devices 300 mounted at the other side of the deposition chamber 200 ([0129], 2nd sentence, the claimed “a switch, configured to control to turn on or off the secondary chamber or the disposition source”);
 The source chamber further includes an injector 170 fixedly coupled to the crucible unit 150 in such a fashion as to fluidically communicate with the crucible unit 

    PNG
    media_image1.png
    380
    783
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (1st portion 
in primary 
chamber)][AltContent: arrow][AltContent: textbox (2nd portion 
in 2ndary 
chamber)]















 
Claim 6: each of the source chambers 100' includes a crucible unit 150' built therein so as to evaporate source materials ([0124], 2nd sentence, the claimed “wherein the evaporation device comprises one or more first secondary chamber and second secondary chamber; the evaporation source in the first secondary chamber and the second secondary chamber is connected to one or more of the first channels”, see also 112 rejection above).  
Claim 7: A heating member H1 is provided between the outer side of the crucible unit 150 and the inner side of the housing 158 so as to surround the crucible unit 150 ([0093], 2nd sentence), a heating member H2 is preferably provided at the outer side of the effusion nozzle unit 250 so as to prevent the evaporated source materials in the effusion nozzle unit 250 from being condensed or adhered onto the inner wall surface of the effusion nozzle unit as well as enable the smooth downward effusion of the evaporated source materials (Fig. 2, [0106], the claimed “wherein a heating device is arranged on one or more of the surface of the line source crucible, the surface of the evaporation source, or the surface of the first channel”).    
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as unpatentable over ‘462, as being applied to claims 1 and 7 rejection above, in view of Abiko et al. (US 20050217584, hereafter ‘584).
‘462 teaches one opening and closing device 300 for each of the source chamber 100’ in between the first portion and the second portion. ‘462 is also silent on the physical form of the heating members H1 and H2.

‘462 does not teach the limitations of:
	Claim 2: wherein one or more first switch and second switch are arranged on each of the first channels; 
the first switch is arranged on the first portion; the second switch is arranged on the second portion.  
Claim 8: wherein the heating device is a heating wire.  

‘584 is an analogous art in the field of Film formation source, film formation apparatus, film formation method, organic EL panel, and method of manufacturing organic EL panel (title), a film formation source in which a film formation material is sublimated or evaporated by heating, it is difficult for the film formation material to be discharged at a desired state even if heating is started, hence requiring a relatively long operation time until a desired discharge state is obtained ([0010]). ‘584 teaches that the material accommodating section 12 has detachable or exchangeable material containers 12A1 and 12A2 which are connected with discharge passages 141 and 142 communicated with their common discharge outlet 11 (Fig. 3, [0042]), The material accommodating section 12 is in an air-tight condition and provided with a gate valve 12V on the upper side thereof, with the material container 12A air-tightly connected to the discharge passage 14 using a metal gasket ([0027], description of Fig. 1 applicable to Fig. 3, note gate valve 12V is on the material container 12A), similar to the foregoing embodiment, the flow restricting valves V1 and V2 are provided on the discharge passage 141 of the first material container 12A1 and on the escape passage 151, while the flow restricting valves V3 and V4 are provided on the discharge passage 142 of the second material container 12A2 and on the escape passages 152 ([0045]), a heating device 13 consisting of high melting point filament such as tantalum (Ta), molybdenum (Mo), and tungsten (W), or consisting of a boat-like heating coil ([0058], 2nd last sentence), for the purpose of avoiding a deterioration of the film formation material within the material container 12A and preventing the film formation material from leaving a desired pressure range. Accordingly, even when the discharge state of the film nd half).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have replaced the opening and closing devices 300 of each source chambers 100' with a gate valve 12V and a flow restricting valve and adopted high melting point filament as heaters, as taught by ‘584, for the purpose of avoiding a deterioration of the film formation material within the material container 12A and preventing the film formation material from leaving a desired pressure range. Accordingly, even when the discharge state of the film formation material (for example, flow rate) has been changed (controlled), it is still possible to ensure a high quality film formation, without causing a deterioration of the film formation material and its departure from a desired flow rate range, as taught by ‘584 ([0029], 2nd half).
Claims 4-5 are rejected under 35 U.S.C. 103 as unpatentable over ‘462, as being applied to claim 3 rejection above, in view of Negishi (US 20090061090, hereafter ‘090).
‘462’s nozzle unit 250 does not have a dispersion plate inside. ‘462 does not teach the limitations of:
Claim 4: wherein the line source crucible further comprises one or more airflow dispersion plate arranged in the second shell and a second hole arranged on the airflow dispersion plate.  


‘090 is an analogous art in the field of VAPOR DEPOSITION APPARATUS FOR AN ORGANIC VAPOR DEPOSITION MATERIAL AND A METHOD FOR PRODUCING AN ORGANIC FILM (title), a plurality of the objects to be film-formed by evaporating the vapor deposition material in the vacuum ambience ([0122], 2nd sentence). ‘090 teaches that This vapor deposition apparatus 1 includes a vacuum chamber 11, a vapor deposition vessel 12 and one or plural feeding units 13a, 13b (Figs. 1-2, [0038]), The lid portion 22 and the filling plate 26 are formed with one or plural discharge openings 24 and 27, respectively ([0057], Fig. 2 clearly shows the openings 24 of the lid 22 are larger than the openings 27 of the filling plate 26, the lid 22 corresponds to the nozzle unit 250 with nozzles 255), for the purpose of the organic material vapor discharged inside the vacuum chamber 11 through the discharge openings 24 uniformly reaches the surface of the substrate ([0060], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added a filling plate 26 with smaller openings, as taught by ‘090, to the nozzle unit 250 with larger nozzles/openings 255, for the purport of uniformly discharge vapor to the surface of the substrate, as taught by ‘090 ([0060], last sentence).
Claims 4-5 and 8-9 are rejected under 35 U.S.C. 103 as unpatentable over ‘462, as being applied to claims 3, 7, and 1 rejection above, in view of Yanagi (US 20110000430, hereafter ‘430).
‘462 teaches that a large-area substrate is moved along a rail in a deposition chamber ([0028]) without other details of the rail. ‘462’s nozzle unit 250 does not have a dispersion plate inside. ‘462 does not teach the limitations of:
Claim 4: wherein the line source crucible further comprises one or more airflow dispersion plate arranged in the second shell and a second hole arranged on the airflow dispersion plate.  
Claim 5: wherein the aperture of the first hole is not less than the aperture of the second hole.  
Claim 8: wherein the heating device is a heating wire.  
Claim 9: wherein the platform comprises a first opening; the pitch of the first opening in a first direction is less than the length of the substrate in the first direction.  

‘430 is an analogous art in the field of A vacuum vapor deposition apparatus includes a vaporization container which has a plurality of equally-diametered release holes arranged linearly and in which the release holes are arranged densely on both end portion sides of the vaporization container (abstract), to form organic electroluminescent elements (hereinafter, referred to as organic EL elements) for flat panel displays ([0002], last sentence). ‘430 teaches that transport rollers 6 … the substrate 4 is transported together with the tray from the front side toward the further side of FIG. 1 ([0038], 2nd sentence, Fig. 1 shows the opening between rollers 6 is rd sentence), the arrangement of the release holes 13 and the passage holes 18 in the current plate 14 in the first example will be described with reference to FIGS. 4A to 4C ([0053], release holes 13 clearly larger than the passage holes 18 of the current plate, see also Figs. 2A-B), for the purpose of being deposited uniformly on a substrate ([0007]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted rollers 6 of ‘430 and hot wire heater 9 of ‘430 as the rail and heating element of ‘462, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Furthermore, to have added a current plate 14 with smaller holes, as taught by ‘430, to the nozzle unit 250 of ‘462, for the purpose of being deposited uniformly on a substrate, as taught by ‘430 ([0007]).
Claims 10-12 and 15-17 are rejected under 35 U.S.C. 103 as unpatentable over ‘462, in view of ‘584 and Marganski et al. (US 20080191153, hereafter ‘153).
‘462 teaches some limitations of:
Claim 10: The source chamber 100 includes a crucible unit 150 built therein so as to evaporate source materials (Figs. 1-2 and 6-7, the claimed “An evaporation device, comprising”): 
nd sentence, the claimed “a primary chamber, comprising a first shell”), a heating member H0 is disposed at an inner lower portion of the deposition chamber 200 and the substrate 500 is transferred along a rail above the heating member H0 ([0085], last sentence, the claimed “a platform arranged in the first shell”), 
The plurality of the effusion nozzle units 250 is formed in a bar shape having a polygonal cross-section and an inner space of a predetermined size …. Each effusion nozzle unit 250 includes a plurality of nozzles 255 longitudinally formed at a bottom surface thereof ([0101], the claimed “and a line source crucible arranged opposite to the platform”);
Referring to FIGS. 6 and 7, the deposition chamber unit 30' according to this embodiment includes: a deposition chamber 200; a plurality of source chambers 100' including a moving means 120'; and a plurality of effusion nozzle units 250' ([0122]), a set of source chambers 100' are provided at both sides of the deposition chamber 200, respectively, so that since two injectors 170' are fittingly inserted into the engagement grooves formed at both ends of each effusion nozzle unit 250' ([0133], Figs. 6-7, the claimed “two or more secondary chambers”), each of the source chambers 100' includes a crucible unit 150' built therein so as to evaporate source materials ([0124], 2nd sentence, the claimed “comprising a disposition source”);
 The one ends 252' of the plurality of effusion nozzle units 250 are arranged so as to respectively correspond to the plurality of opening and closing devices 300 mounted at one side of the deposition chamber 200, and the other ends 254' of the effusion nozzle units 250 are arranged so as to respectively correspond to the plurality nd sentence, the claimed “a switch, configured to control to turn on or off the secondary chamber or the disposition source”);
The source chamber further includes an injector 170 fixedly coupled to the crucible unit 150 in such a fashion as to fluidically communicate with the crucible unit ([0088], last sentence, the claimed “two or more first channels, the first channel comprising a first portion and a second portion; the first portion arranged in the primary chamber, the second portion arranged in the secondary chamber, the line source crucible connected to the disposition source through the first channel”, see illustration below).

‘462 does not teach the other limitations of:
Claim 10: (10A) one or more first monitoring device arranged within the secondary chamber; the first monitoring device configured to monitor the remaining amount of evaporation material in the disposition source; 
(10B) one or more second monitoring device arranged within the primary chamber; the second monitoring device configured to monitor the evaporating rate of the evaporation material.  


‘584 is an analogous art as discussed above. ‘584 further teaches that detectors 4a, 4b (detection device, thickness monitoring device or the like) for detecting the film formation material in the vicinity of the substrate 3 or discharged from the detection port 

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added detectors 4a, 4b for thickness monitoring, as taught by ‘584, to the deposition chamber 200 of ‘462 (the limitation of 10B), for the purpose of monitor and control the thickness of the film, as taught by ‘584 ([0036]).

‘153 is an analogous art in the field of A system (10) for delivery of reagent from a solid source thereof, comprising a structure (16, 22, 24) arranged to retain a solid source material (30) in confinement by at least a portion of the structure, for heating and generation of vapor from the solid source material by volatilization thereof, a heat source (82) arranged to heat the solid source material for such volatilization, and a vapor dispensing assembly (52, 54) arranged to discharge the vapor from the system (Fig. 1, abstract). ‘153 teaches that The inventory of solid source material in vessel 102 during dispensing may be monitored by the simple arrangement shown in FIG. 2, wherein the conveyor screw 128 engages a gear 136 of the monitoring unit 138, and according to the rotation of the gear 136 a control signal is generated by the monitoring unit 138 and passed in signal transmission line 140 to CPU 142. The CPU may be of any suitable type (Fig. 2, [0101], see also Fig. 13, [0148] or Fig. 15, [0154]), to monitor the level of source reagent remaining in the source reagent supply vessel ([0227]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added a monitoring unit 138 of ‘153 to each source chamber 100’ of ‘462 (the limitation of 10A), for the purpose of monitoring the level of source reagent remaining in the source reagent supply vessel, as taught by ‘153 ([0227]).

Claims 11-12 and 15-17 are rejected similar to claims 2-3 and 6-8 rejection above.
Claims 13-14 are rejected under 35 U.S.C. 103 as unpatentable over ‘462, ‘584, and ‘153, as being applied to claim 13 rejection above, further in view of ‘090.
‘462’s nozzle unit 250 does not have a dispersion plate inside. The combination of ‘462, ‘584, and ‘154 does not teach the limitations of:
Claim 13: wherein the line source crucible further comprises one or more airflow dispersion plate arranged in the second shell and a second hole arranged on the airflow dispersion plate.  
Claim 14: wherein the aperture of the first hole is not less than the aperture of the second hole.  

‘090 is an analogous art as discussed above.


Claims 13-14 and 17-18 are rejected under 35 U.S.C. 103 as unpatentable over ‘462, ‘584, and ‘153, as being applied to claims 12, 16, and 10 rejection above, further in view of ‘090.
The combination of ‘462, ‘584, and ‘153 does not teach the limitations of:
Claim 9: wherein the platform comprises a first opening; the pitch of the first opening in a first direction is less than the length of the substrate in the first direction.  

‘430 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted rollers 6 of ‘430 and hot wire heater 9 of ‘430 as the rail and heating element of ‘462 (alternative rejection of claim 17), for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Furthermore, to have added a current plate 14 with smaller holes, as taught by ‘430, to the nozzle unit 250 of ‘462 (alternatively rejection of claims 13-14), for the purpose of being deposited uniformly on a substrate, as taught by ‘430 ([0007]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20060162662 is cited for dispersion plate/movable plates 26 of equal hole size (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEATH T CHEN/Primary Examiner, Art Unit 1716